Citation Nr: 1703747	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1971, including service in the Republic of Vietnam from January 1970 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent rating effective January 30, 2009.  In May 2011, the Veteran filed a notice of disagreement with the initial rating assigned.  The RO issued a November 2011 statement of the case and the Veteran perfected his appeal with a November 2011 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms of hypervigilance, nightmares, and depressed mood.  His additional psychiatric symptoms have been attributed to non-service connected conditions.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2010.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and Vet Center treatment records are associated with the claims file.  VA provided relevant examinations in June 2010 and April 2016.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Initial Rating

The Veteran was originally granted service connection for PTSD in the July 2010 rating decision on appeal.  At that time this disability was assigned a 30 percent rating effective January 30, 2009.  The Veteran has appealed that initial rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that General Rating Formula, the current 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit stated: 

Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Language in Vasquez-Claudio indicates that symptoms other than those listed, which are "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

What this case makes clear is that first the Board must look at the symptoms suffered by the Veteran and if he has a symptom or symptoms listed in a given set of criteria, or a symptom or symptoms of similar severity, frequency, and duration to those listed, then the Board must assess of whether those symptoms or symptom result in the level of impairment corresponding to the criteria.  This level of impairment is generally stated in the initial words of each set of criteria; for example, total occupational and social impairment for the 100 percent rating and occupational and social impairment with deficiencies in most areas or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal for the 30 percent rating (although the 70 percent criteria does not strictly adhere to this description).

The record refers to the Veteran's scored on the Global Assessment of Functioning (GAF) scale.  This scale ranges from 0 to 100 and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV")(100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.

The Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As this claim encompasses treatment for several years before and after this change, the Board will consider these GAF scores in adjudicating the claim.

A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  See DSM-IV.

The record shows that the Veteran has received a variety of psychiatric diagnoses, to include PTSD, depression, bipolar disorder, and cannabis dependence.  Thus, the Board must determine whether there is sufficient evidence to distinguish symptoms of the Veteran's service-connected PTSD from nonservice-connected psychiatric disorders.  To the extent that these symptoms cannot be separate, they will be treated as due to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

A July 2008 Vet Center record included a mental status examination.  The Veteran was neat, friendly, and cooperative.  His intelligence was average.  His speech was rapid, pressured.  He was fully oriented.  His memory was normal.  His affect was labile.  His motor activity was agitated, restless.  His judgment was fair.  The Veteran had many symptoms of PTSD, including sleep difficulties, anger issues, hyperarousal, hypervigilance, interpersonal avoidance, emotional detachment, social isolation, restricted affect, intrusive thoughts, and distressing nightmares.  He had only been married once and remained with his wife, but reported poor communication and little emotional bonding.  He also reported the following: He had been able to manage his own business for the past ten years but this caused considerable stress in his life.  He managed his emotions by using alcohol and marijuana on a regular basis.  He tended to remain active all the time and stay up late at night in attempts to avoid his emotions and to keep his thoughts focused away from intrusive thoughts.  He reported that he had isolated himself from almost everyone in his life.  He was angry and aggressive toward others for very little reason.  

The examiner also stated that the Veteran knew his life was not going well but he had little insight into his role in this dysfunction.  He was open to treatment but was also hoping those around him would make changes in their lives to accommodate him.  He tended to pass responsibility off too easily.

A September 2008 VA treatment record noted that the Veteran did not appear to fully grasp the idea that the clinic psychiatrist needed him to abstain from marijuana use for diagnostic purposes.  The Veteran gave no indication of being a suicide or homicide threat.

VA treatment records from January 2009 to April 2010 show that the Veteran posed no risk to self or others.  He needed assistance managing his anger outbursts.  He had supportive family and/or friends.  The Veteran was unable to stop or reduce his marijuana use despite a verbalized desire to do so and the negative consequences, such as adverse health effects, associated with continued use.  His GAF score was 54.

In June 2010, the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.

At that time he reported kicking and striking out in his sleep every night, night sweats four times per week, waking feeling upset without a memory of the nightmare, dwelling on his military history of killing enemy soldiers and thinking about their families several times per week, hypervigilance in the woods or in crowds, self-conscious and believing that others were watching him any time he is with strangers, flashbacks and intrusive memories occurring in clusters with several weeks without this symptom then multiple episodes at once, feeling depressed and sad most days, crying spells, self-deprecating thoughts, feelings of guilt, negativity, occasional vague suicidal thoughts, daily irritability, and inability to concentrate on anything except things he enjoys or is in which he has an interest.  He has received outpatient care, but has never been hospitalized for a psychiatric condition.

The Veteran was self-employed.  He owned and operated a vending machine company since 1982.  He stated that he had lost approximately 20 days from work in the prior year due to his psychiatric condition, but none of those had been recently.  He generally worked seven days per week.  He had no current treatment.  He reported having a close relationship with his parents, brothers, and sister growing up, but he had little contact with them now.  He stated that he and his wife were currently very close but were coming out of a period of extreme marital and financial difficulty.  He had frequent contact with his children.  He reported that he did not have close friends, but did have a number of acquaintances.

A mental status examination found impairment of communication, exhibiting pressured speech and difficulty staying on topic, remembering what was said, and often losing track of conversations.  Since most of his contacts are long-standing, they know how to work with him, but this has contributed to marital difficulties and his is working on it.  He had no impairment of thought processes.  He had no delusions, hallucinations, or inappropriate behavior.  He had vague suicidal thoughts, but no clear intent or plan.  He had no homicidal thoughts or intent.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  His orientation to person, place, and time was normal. He had moderate memory loss or impairment that made communication difficult and others had been frustrated by his difficulties in staying on topic.  He did not have any obsessive or ritualistic behavior that interferes with routine activities; irrelevant, illogical or obscure speech patterns; or panic attacks.  He had moderate anxiety, which made him irritable when anxious and worsened his concentration.  The Veteran had moderate impaired impulse control, but it had not yet had a major effect on his employment or social functioning.  He also had moderate nightly sleep impairment, which made him less alert in the daytime.  The Veteran drank one or two beers five times per week and smoked marijuana daily.  He had no blackouts, withdrawal, or legal problems from drinking.  He stated that the marijuana use calmed him, improved his mood, and often removed flashbacks.  It did, however, make him feel cloudy-headed the next day if he smoked a lot and occasionally reduced his motivation to focus on details of work, so he would not smoke if he needed to engage in detailed work.  He reported one past arrest for selling marijuana.

He was diagnosed with PTSD, major depression, generalized anxiety disorder, attention deficit hyperactivity disorder (ADHD), and cannabis dependence.  The Veteran had always had difficulties in concentrating and paying attention if he was not interested in the situation.  He had always been impulsive and very energetic.  His PTSD, GAD, and depressive symptoms had all started within the past 7 years.  Although these disorders all interacted with each other, the PTSD symptoms of flashbacks, intrusive memories, and hyper alertness appear to be specific to that disorder.  The worrying and feelings of impending doom as well as his depression were affected by the PTSD symptoms but were also heavily influenced by financial marital and familial difficulties that they had experienced in the past few years.  The ADHD symptoms pre-dated the other disorders as he did not report any earlier difficulties with emotional functioning.  As the PTSD symptoms started to break through his feelings of depression, guilt and anxiety increased.  In addition, he began to have problems with increased emotional lability.  Financial and family difficulties increased which intensified all of the other symptoms.  The cannabis use increased to try to cope with the symptoms of flashbacks, emotional lability, and anxiety.  His wife reported that the cannabis made him tolerable most of the time.  However, when he stopped using, he had increased tension and lability that seemed to go slightly beyond the baseline.  He was assigned a GAF score of 54.  This examiner noted that the Veteran's increased marijuana use was in response to an increase in his PTSD symptoms.  Ultimately, this examiner found that there was occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but generally satisfactory functioning (routine, behavior, self-care, and conversation normal).

A March 2011 VA social work not treatment record notes the Veteran's reports of familial stress with his wife and that his son was in prison for heroin addiction.  He had filed bankruptcy due to his business failing and was several hundred thousand dollars in debt.  He continued to use marijuana as a relaxer for self-medication and stress relief.  The Veteran had anger behaviors.  He put holes in walls and had broken light fixtures by hitting them.  Addiction and interventions to help with fix the problems were discussed.

Another March 2011 VA treatment record shows that the Veteran posed no risk to self or others.  He needed help with anxiety.  They discussed a treatment plan to address his irritability and outbursts of anger.  His GAF score was 54.

A later March 2011 VA treatment record notes the Veteran's report that his anger issues were new in the past year and were related to frustration with finances.  He also state that he felt he acted out due to PTSD and he acted out more when remembering Vietnam.  He had no suicidal or homicidal ideation and had never acted out at anyone.  He punched walls and doors though.  He denied heavy alcohol use.  He noted problems completing tasks as he could not focus, was overwhelmed, and did not know where to start.  He was diagnosed with bipolar disorder and marijuana dependence.  He reported that he sons stole money from his vending business and he was struggling financially.  He denied feeling depressed, but did state that he got irritable.  He was married and reported that they got along well.  He was using marijuana daily and did not want to quit.  He drank a beer three to four times per week.  He denied suicidal thought or attempts.  A mental status examination found the Veteran casually dressed with appropriate grooming and hygiene.  His eye contact was good.  His demeanor was friendly and cooperative.  His psychomotor activity was normal.  His speech was pressured, fluent, logical, and goal-oriented.  His mood was anxious.  His affect was full and appropriate.  There was no hopelessness, helplessness, or worthlessness noted.  No suicidal or homicidal thoughts were elicited.  His insight and judgment were within normal limitations.  He had no thought or perceptual disturbance.  No ideas of reference, flight of ideas, or loosening of associations.  The Veteran was alert and fully oriented.  Reality testing appeared normal.  Executive and cognitive abilities were within normal limitations.  Language skills and fund of knowledge were adequate.

An April 2011 VA treatment record detailed the Veteran's problems with his adult son who lived at home that the Veteran described as addicted to heroin.  His interactions with his son caused stress within his marriage.  His fears concerning his son led him to relocate his firearms to a friend's house.  The Veteran's bankruptcy was nearly finalized and he thought that would be good for his business.  He continued to smoke marijuana nightly and was not interested in substance abuse treatment at that time.

At a May 2011 outpatient appointment he discussed his continued efforts to reduce his anger outbursts.  He stated that he was unhappy in his marriage and viewed his home as a combat zone.  He avoided his wife and family as much as possible.  He gave no indication of being a suicide or homicide threat.  The Veteran refused to quit using cannabis or to further reduce his alcohol intake.

He was also late for a June 2011 VA psychotherapy session.  He stated that he was often late due to his schedule.  He verbalized motivation to improve self-management of PTSD symptoms.  He gave no indication of being a suicide or homicide threat.  Another session later that month was spent with the therapist comforting the Veteran as he was tearing discussing ongoing business losses.  Again, he gave no indication of being a suicide or homicide threat.

A July 2011 VA treatment record notes the Veteran's reports of being overwhelmed by situational (financial) stressors and ongoing intrusive thoughts of Vietnam.  He gave no indication of being a suicide or homicide threat.  An August 2011 treatment record shows that the Veteran posed no risk to self or others.  He needed help with stress.  His strengths included being employed and having supportive friends and/or family.  He was assigned a GAF score of 54.

The Veteran participated in group therapy from April 2015 to August 2015.

An April 2015 VA treatment record notes the Veteran's current stressors as relationship problems and financial problems.  A mental status examination found the Veteran alert and fully oriented.  He was cooperative with good eye contact.  His hygiene and grooming were good.  His psychomotor activity was within normal limits.  His speech was normal in rate, volume, and prosody.  His cognition was grossly intact.  His thought process was coherent and goal-directed.  He denied suicidal ideation and homicidal ideation.  Delusions, hallucinations, and intent to die were absent.  His mood was moderately depressed.  His affect was appropriate and anxious.  His insight and judgment were fair.  The Veteran reported daily cannabis use and one to two beers five or six times per week.  He did not agree to referral for substance abuse treatment.  He reported owning three guns, which he stored with a friend.  The Veteran's parents were both deceased.  He had siblings, but did not talk to them regularly.  He remained married to his wife of 41 years. He described their relationship as "rocky," but they were working on reconnecting.  He had two adult sons.  He was retired but had a vending machine company.  He reported support from his neighbor and another friend.  The examiner's diagnoses for the Veteran were adjustment disorder, cannabis use disorder, and rule out PTSD.  The Veteran reported sleep problems, daily cannabis use, stress related to finances and family issues.  He was fidgety, with rapid speed, tearful at times.

A May 2015 VA treatment record notes diagnoses of cannabis dependence and depression.  The Veteran reported that he was functional and managed to do okay despite a lot of stressors, mostly financial.  He reported that perhaps people thought he was depressed but he denied this to be anything significant.  He denies suicidal and homicidal ideation.  He continued to smoke cannabis daily in the evenings to help him relax and get ready for bed.  His sleep was fair and occasionally good.  He denied excessive caffeine or other stimulants.  He denied other substances.  He occasionally drank alcohol, but denied alcohol abuse.  He was not in favor of medication for anything at this time.  A mental status examination found the Veteran neatly groomed.  He was engaged, occasionally defensive, and very talkative.  He was alert and oriented.  His memory and concentration were intact.  His mood was euthymic to hyperthymic.  His affect was full and changeable.  His thoughts were organized.  He had no suicidal or homicidal thoughts, auditory or visual hallucinations, paranoia, delusions, or ideas of reference.  This thought process was coherent, logical, and goal-directed without no circumstantiality or tangentiality.  His insight and judgment were adequate.

A later May 2015 VA treatment record also included a mental status examination.  At that time, the Veteran was casually dressed with good grooming and hygiene.  His eye contact was good.  His demeanor was friendly and cooperative.  His psychomotor activity was normal. His speech was non-pressured and fluent.  He reported his mood as stressed. His affect was full and appropriate.  No hopeless, helpless, or worthlessness was noted.  The Veteran reported no current suicidal or homicidal thoughts.  He had no thought or perceptual disturbance.  He was alert and fully oriented.  Reality testing appeared normal.  His insight and judgment were fair.  He remained uninterested in medication, but was in the precontemplation stage about changing cannabis use.  As his wife supported his cannabis use, both were directed to motivational interviewing with an evidence-based practice provider.  The Veteran reported sleep problems, daily cannabis use, stress related to finances and family issues, but did report significant PTSD symptoms as evidenced by PCL-5 of 45 or depression symptoms as evidenced by BDI-2 of 23.  It was unclear whether PTSD, mood, or substance abuse was the most problematic for the Veteran, but he was most concerned with PTSD.  He was not a current risk to self or others.  

A June 2015 VA treatment record shows diagnoses of moderate cannabis use disorder and PTSD by history.  The Veteran was polite and cooperative.  He shared that he has been smoking marijuana for many years as he finds this substance helps him to relax.  He explained that he felt he may have shared too much in relation to his usage.  The Veteran did not feel that he has had consequences from this cannabis usage.  He appeared to minimize consequence of legal issue approximately one year ago.  He stated that he would only use at night.  He explained that he felt that he has been youthful and that this was a blessing.  He stated that he wanted to wife present during this session as she was direct with her communication.  The Veteran appeared to be in ambivalence stage at this time due to not identifying impact usage has had on his life as he only recognized the benefits.  He verbally denied any current suicidal, homicidal or violent thoughts, plans or attempts.

A July 2015 VA treatment record notes the Veteran's reports of decreased cannabis use.

An August 2015 VA treatment record notes that the Veteran arrived on time for the appointment.  The Veteran appeared younger than his age.  He was casually and appropriately dressed.  He had good grooming and hygiene.  His eye contact was excellent.  His affect evidenced a full range and appeared congruent with a labile mood.  His speech pace was pressured and volume was within normal range.  His thought process was tangential and overly detailed.  Some psychomotor agitation was present.  He had fleeting, passive suicidal ideation with no immediate intent or plan.  He had no homicidal ideation.  He was future oriented. He denied auditory or visual hallucinations and no delusional content were noted.  His insight appeared fair and his judgment appeared okay.  Rapport was easily established.  He reported that he and his wife were currently in couple's therapy, but described a positive and supportive relationship with his spouse.  The Veteran stated that his sons were sober now and he had forgiven them for stealing from his business.  He reported a history of some depressive episodes, and evidenced current hypomania.  The Veteran was highly distractible, has pressured speech, flight of ideas, and increased productivity.  There was no indication of history of manic episode.  He worked daily both for his business, and doing chores and projects at home.  He reported a number of interests, including guitar.  He slept approximately 7-8 hours nightly, had some loss of appetite, high energy, good interest, okay motivation, impaired concentration, and decent memory "depending upon the subject."  He reported that he had "lots of projects going."  His youngest brother died last year following a drug overdose.  The Veteran noted that he recently received considerable support from a PTSD related group that just ended, and felt "abandoned" now that it was over.  The Veteran was diagnosed with bipolar disorder.

He was seen again in August 2015 for concerns about his cannabis use and the impact it had on his emotional health.  He reported smoking marijuana the night before and stated that his wife felt this helped his mood.  The stated that his wife and son would not invite him to participate in family outings and that this bothered him.  He briefly related thoughts and situations of not being a part of the family as a trigger to use.  He verbally denied any current suicidal, homicidal or violent thoughts, plans or attempts.

A September 2015 VA treatment record noted that the Veteran had reduced cannabis use, but did not notice that reduction to be helpful.  He denied suicidal or homicidal ideation.  A mental status examination found the Veteran casually dressed with good grooming and hygiene.  His eye contact was good.  His demeanor was friendly and cooperative.  His psychomotor activity was normal.  His speech was non-pressured and fluent.  His mood was stressed.  His affect was full, appropriate.  No hopeless, helpless, or worthlessness was noted.  He reported no current suicidal or homicidal thoughts.  He had no thought or perceptual disturbance.  He was alert and oriented 3.  Reality testing appeared normal.  His insight and judgment were fair.  A record from later that month shows that the Veteran did not want to continue to abstain from cannabis usage and so he was discharged from sessions with his social worker.

A November 2015 VA treatment record notes the Veteran's complaint of sleep problems and inability to get close to people.  It also noted continued, but reduced, use of cannabis.  The Veteran reported that he saw no benefit to this and did not want to quit.  A mental status examination found the Veteran casually dressed with good grooming and hygiene.  His eye contact was good.  His demeanor was friendly and cooperative.  His psychomotor activity was normal.  His speech was non-pressured and fluent.  His mood was somewhat depressed.  His affect was constricted, appropriate.  No hopeless, helpless, or worthlessness was noted.  The Veteran reported no current suicidal or homicidal thoughts.  There were no thought or perceptual disturbances.  The Veteran was alert and oriented times 3. Reality testing appeared normal.  Insight and judgment were fair.

A December 2015 VA treatment record notes the Veteran's recent altercation with his adult son.  A mental status examination found the Veteran casually dressed with good grooming and hygiene.  His eye contact was good.  His demeanor was friendly and cooperative.  His psychomotor activity was normal.  His speech was non-pressured and fluent.  His mood was somewhat irritable, upset.  His affect was constricted, appropriate.  No hopeless, helpless, or worthlessness was noted.  The Veteran reported no current suicidal or homicidal thoughts.  There were no thought or perceptual disturbances.  The Veteran was alert and oriented times 3.  Reality testing appeared normal.  Insight and judgment were fair.

A January 2016 VA treatment record included a mental status examination, which found the Veteran casually dressed with good grooming and hygiene.  His eye contact was good.  His demeanor was friendly and cooperative.  His psychomotor activity was normal.  His speech was non-pressured and fluent.  His mood was somewhat irritable.  His affect was full, appropriate.  No hopeless, helpless, or worthlessness was noted.  The Veteran reported no current suicidal or homicidal thoughts.  There were no thought or perceptual disturbances.  The Veteran was alert and oriented times 3.  Reality testing appeared normal.  Insight and judgment were fair.

A February 2016 VA treatment record notes the Veteran's report of ongoing family, marital, financial stressors, that he was coping with by working on projects.  He continued use of cannabis, but only occasional alcohol.  A mental status examination found the Veteran casually dressed with fair grooming and hygiene, noting that he was unshaven.  His eye contact was good.  His demeanor was friendly and cooperative.  His psychomotor activity was normal.  His speech was non-pressured and fluent.  His mood was euthymic.  His affect was full, appropriate.  No hopeless, helpless, or worthlessness was noted.  The Veteran reported no current suicidal or homicidal thoughts.  There were no thought or perceptual disturbances.  The Veteran was alert and oriented times 3.  Reality testing appeared normal.  Insight and judgment were fair.

A March 2016 VA treatment record notes the Veteran's problems with his son and wife.  A mental status examination found the Veteran casually dressed with fair grooming and hygiene, noting that he was unshaven.  His eye contact was good.  His demeanor was friendly and cooperative.  His psychomotor activity was normal.  His speech was non-pressured and fluent.  His mood was stressed.  His affect was full, appropriate.  No hopeless, helpless, or worthlessness was noted.  The Veteran reported no current suicidal or homicidal thoughts.  There were no thought or perceptual disturbances.  The Veteran was alert and oriented times 3.  Reality testing appeared normal.  Insight and judgment were fair.  The Veteran reported that he continued to use cannabis daily.

An April 2016 VA treatment record included a mental status examination that found the Veteran casually dressed with fair grooming and hygiene, noting that he was unshaven.  His eye contact was good.  His demeanor was friendly and cooperative.  His psychomotor activity was normal.  His speech was non-pressured and fluent.  His mood was stressed.  His affect was full, appropriate.  No hopeless, helpless, or worthlessness was noted.  The Veteran reported no current suicidal or homicidal thoughts.  There were no thought or perceptual disturbances.  The Veteran was alert and oriented times 3.  Reality testing appeared normal.  Insight and judgment were fair.  The Veteran reported that he continued to use cannabis daily.

In April 2016, the Veteran underwent another VA examination in conjunction with this claim.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  

At that time, the Veteran was diagnosed with PTSD, unspecified depressive disorder, and moderate cannabis use disorder.  The examiner stated that he was able to differentiate which symptoms were attributable to which disorder.  His PTSD-specific symptoms were hypervigilance and nightmares.  His feelings of worthlessness, depressed mood, and hopelessness, might be affected by his PTSD symptoms, but were more significantly related to financial and family difficulties that were separate from his PTSD.  His chronic use of marijuana likely exacerbated his PTSD and depression symptoms and could lead to memory problems, depression, anxiety, nightmares, restlessness, irritability, and sleep disturbance.  This examiner found that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran appeared to have been functioning somewhat adequately with only minor symptom impairment from PTSD until around the time of his bankruptcy and financial difficulties approximately ten to twelve years ago.  The symptoms that appeared to be unrelated to his experiences in Vietnam and separate from his PTSD were the depressive symptoms he has experienced from his difficulties with his bankruptcy, finances, and relational challenges with his wife and two children.  It appeared that his depression substantially impacted his ability to get along with people and work.  Again this depression appeared related to his bankruptcy and financial difficulties not his experiences in Vietnam.

The Veteran and his wife had been married for 42 years.  He reported difficulties in the relationship, including increasing stress between them since he declared bankruptcy ten years prior and she was forced to work to maintain their finances.  The couple had two adult sons.  He reported no contact with his eldest son and only minimal contact with his youngest son, who lived with him.  He stated that both sons had defrauded him out of several hundred thousand dollars to support their heroin additions.  The record suggested that the Veteran was engage in poor money management decisions that led to him declaring bankruptcy.  The Veteran reported spending some time with his wife, but most of his time by himself.  He denied having any significant friendships or relationships outside his immediate family, but the examiner noted that his treatment records contradicted this with mentions of a neighbor and another friend.  The Veteran had been self-employed for over 34 years operating a vending machine company.  Until about 10 years ago when he filed for bankruptcy, he described his business operation as being highly successful.  He indicated that currently his business brought in about 25 percent of previous activity levels.  He stated that he did some work collecting money from vendors.  His finances were very concerning to him.

The Veteran reported hypervigilance and constant scanning around him for potential dangers.  He had intense nightmares and would often act out in his sleep.  He reported very fragmented and disturbed sleep with multiple waking anywhere from three to six times per night.  He would often wake up at 4am with no ability to fall back to sleep.  He felt constantly fatigued and tired.  He reported severe survivor guilt from Vietnam and chronic depressed mood with significant anhedonia on most days of the week. He endorsed periods of fleeting suicidal ideation but never with any intent or plan.  He reported significant irritability and periods of anger that was sometimes exacerbated by disagreements with family members.  He reported having difficulties being around other people because of his hypervigilance and shame/guilt of failure from his business.  As a result, he was not as active with his business as he used to be.  In the interview he acknowledged that his bankruptcy and business failures had been challenging to accept and noted that he has not always been a responsible business operator.  He reported experiencing significant memory and concentration problems.

The Veteran reported daily cannabis use and denied any deleterious effects of this use, stating that marijuana relaxed him and reduced his PTSD symptoms.

The Veteran's psychiatric symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; circumstantial, circumlocutory or stereotyped speech; and difficulty establishing and maintaining effective work and social relationships.

The Veteran was on-time for the examination.  He was friendly and cooperative. He had fair hygiene and dress.  His affect was intense and his presentation appeared somewhat exaggerated for effect.  He appeared to minimize his difficulties adjusting post bankruptcy and over emphasized the impact of any PTSD symptoms on his functioning.  Insight and judgment appeared to be fair and he continued to smoke cannabis while minimizing its psychosocial impact on his overall functioning.  There was no suicidal or homicidal ideation and no evidence of any thought disorder.

The April 2016 examiner concluded that there was not substantial evidence to support that the Veteran had had a decrease in occupational or social functioning since June 2010 due to his PTSD symptoms.  From a review of the history and interview the aftermath from his bankruptcy and resulting financial situation, the examiner felt that this was a significant cause of the Veteran's depression and resulting impact on social and occupational functioning that was separate from his PTSD symptoms.

A later April 2016 VA treatment record notes the Veteran's desire to have good relationships with his family, "but they say that they don't know which [Veteran's first name] they are walking up to."  He reported continued daily cannabis use.  This social worker discussed with the Veteran how his daily cannabis use could get in the way of his trauma work. A mental status examination found the Veteran casually dressed with poor grooming and hygiene, noting that he was unshaven and in dirty clothes.  His eye contact was good.  His demeanor was friendly and cooperative.  His psychomotor activity was normal.  His speech was non-pressured and fluent.  His mood was stressed.  His affect was constricted, appropriate.  No hopeless, helpless, or worthlessness was noted.  The Veteran reported no current suicidal or homicidal thoughts.  There were no thought or perceptual disturbances.  The Veteran was alert and oriented times 3.  Reality testing appeared normal.  Insight and judgment were fair.

The Veteran's wife accompanied him to his April 26, 2016, VA psychotherapy session.  He and his wife stated that they did not believe the amount of cannabis he was using was an issue as far as his PTSD treatment was concerned.  He reported that he could sometimes go a few days without using and thought he only used an ounce every three months.  They declined substance abuse treatment.  The Veteran stated that he could abstain from using while doing trauma work.  A mental status examination found the Veteran casually dressed with poor grooming and hygiene, noting that he was unshaven and in dirty clothes.  His eye contact was good.  His demeanor was friendly and cooperative.  His psychomotor activity was normal.  His speech was non-pressured and fluent.  His mood was stressed.  His affect was constricted, appropriate.  No hopeless, helpless, or worthlessness was noted.  The Veteran reported no current suicidal or homicidal thoughts.  There were no thought or perceptual disturbances.  The Veteran was alert and oriented times 3.  Reality testing appeared normal.  Insight and judgment were fair.

At his October 2016 hearing, the Veteran and his wife testified that he was obsessed with guarding their home.  He would spend time by himself instead of with the family. The Veteran stated that he was retired but still owned a vending company and collected service equipment.  He also worked on the company's trucks to keep them running.  He reported sometimes feeling out of place when he would go to collect equipment.  His wife testified that the Veteran would get agitated and irritable very quickly, which would cause arguments between them.  He reported some difficulty in maintaining appropriate hygiene in that he did not shower as often as he should and his representative stated that he was wearing the same clothes multiple days in a row.  His wife stated that she had to "get after him" about shaving, brushing his teeth, washing his hair, and changing his clothes.  He reported losing track of the day of the week and getting distracted and missing appointments.  His wife testified that the Veteran thrashed in his sleep and it had gotten worse.  He could only get three to six hours of sleep at night.  He reported that he only used marijuana two or three times per month in a social environment.  His wife testified that his usage had decreased and his symptoms of agitation, hypervigilance, thrashing in his sleep, and insomnia, had gotten worse.  The Veteran reported that it had been 17 days since he used marijuana.  He had been decreasing his usage for three to six months.  Since he stopped his daily usage, the Veteran reported feeling more pain and having difficulty settling in at night.  He felt worse.  He felt his symptoms of trouble mixing with people and wanting to stay private, avoiding responsibility, sleep difficulties, hypervigilance, and increased nightmares warranted a higher rating for his PTSD.  His wife reported that the Veteran had recently (in April) reconnected with a friend he had spent a lot of time with in Vietnam.  He had also spent time with a group of four other Vietnam veterans in a 14-week program about eight months earlier.

Here, the record shows that the Veteran had been diagnosed with several psychiatric conditions in addition to his service connected PTSD.  The April 2016 VA examiner was able to delineate which symptoms were attributable to which disability.  Therefore, the Board can properly rate the Veteran on only the symptoms attributable to his service connected PTSD.  See Mittleider, 11 Vet. App. 182.  Specifically, this examiner stated that his PTSD-specific symptoms were hypervigilance and nightmares.  By contrast, his depression, which was attributed to financial and family difficulties that were separate from his PTSD, was responsible to for feelings of worthlessness, depressed mood, and hopelessness, but could be increased by his PTSD symptoms.  His chronic use of marijuana led to memory problems, depression, anxiety, nightmares, restlessness, irritability, and sleep disturbance and intensified the symptoms related to his other diagnoses.

The Veteran and his wife testified to a recent increase in his psychiatric symptoms.  While both are competent to report an increase in these symptoms, the record does not suggest that either the Veteran or his wife possess the requisite knowledge to differentiate between his symptoms attributable to his service connected PTSD and those attributable to his non-service connected conditions.

Based on the above, the Board finds that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms of hypervigilance, nightmares, and depressed mood.  This is consistent with the current 30 percent rating.  See 38 C.F.R. § 4.130, DC 9411. While the Veteran's additional psychiatric symptoms have been shown to create more severe occupational and social impairment, these symptoms have been specifically attributed to non-service connected causes including depression and substance abuse.  As such, these symptoms are not contemplated when determining the severity of the Veteran's PTSD.  Despite his myriad of psychiatric conditions, the Veteran was able to own and operate a vending business for several decades and that business was reportedly quite successful prior to his sons' theft.  Despite his retirement, the Veteran remained active in the company by collecting money and equipment and maintaining its trucks.  Socially, the Veteran has remained married to his wife of more than 40 years.  The major strain on his relationships with her and his sons was found to be the aforementioned theft and the ensuing financial strain, not his PTSD.  Thus, the record does not show a greater degree of occupational and social impairment, to include reduced reliability and productivity attributable to his service connected PTSD.  Thus, a rating higher than 30 percent for PTSD is not warranted.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms that result in additional social and occupational impairment.  The Veteran's current level of impairment is contemplated by the rating schedule, for which he has been awarded a 30 percent rating.  The rating criteria for his disability specify symptoms but the lists of symptoms are not exhaustive and, as explained by the courts, include any symptom not listed where such symptoms are compared in terms of frequency, severity, and duration to those listed.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of disabilities on the disability on appeal if such combined effect results in an exceptional disability picture.  Here, the Veteran is only service connected for PTSD.  Thus, Johnson does not apply.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107 b); 38 C.F.R. § 3.102.


ORDER

A rating higher than 30 percent for PTSD is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


